--------------------------------------------------------------------------------

EXHIBIT 10.43


SETTLEMENT AGREEMENT made this 29th day of December, 2010 by and between
Hidell-Eyster International, 195 Whiting Street, Hingham, Massachusetts 02043
(HEI) and PureSafe Water Systems, Inc., 25 Fairchild Avenue, Plainview, New York
11803 (PureSafe).


WITNESSETH:


WHEREAS, HEI and PureSafe are parties to a certain General Management Service
Agreement, dated January 1, 2010, as amended by a Modification Agreement, dated
October 23, 2010 (the Agreement);


WHEREAS, various disputes and differences have arisen between the parties; and,


WHEREAS, the parties have determined that it is in their mutual best interests
to terminate the Agreement upon the terms and condition set forth below,


NOW, THEREFORE, in consideration of the premises and of the mutual promises set
out below, intending themselves to be bound hereby, the parties agree as
follows:


1.            The Agreement shall be deemed to have been terminated, by mutual
consent of
the parties, as of November 15, 2010. Notwithstanding such termination,
Paragraphs 16, 17, 18, 19, 20, and 21 of the Agreement shall continue in full
force and effect.


2.            HEI will forthwith return to PureSafe all "confidential or
proprietary information (as that term is defined in Paragraph 18 of the
Agreement) of PureSafe in HEI custody or possession, or under its control, and
all copies thereof. For the purposes of this provision, documents and things in
the possession of HEI’s employees, agents, servants, sub-contractors, attorneys,
and advisors shall be deemed to be under HEI control, Notwithstanding, HEI may
maintain such copies hereof if any, as are required for HEI’s tax, accounting or
legal purposes.


3.            HEI and PureSafe agree, and by their countersignatures below Henry
R. Hidell III, Richard Pellerito, Carroll S. Keim, Kathleen Ransome, and John
Clemmens each confirm that he/she has terminated his/her position(s) or
services, as the case may be, with PureSafe
and/or any of its parents, subsidiaries, or affiliates whether as officer,
director, employee, or consultant, effective no later than November 15, 2010.


4.            HEI agrees that, subject to its timely receipt of the
consideration provided for in Paragraphs 6 and 7 hereof and payment within 30
days of invoices, to be rendered monthly for payments due, if any pursuant to
this Paragraph 4: (a) for a period of 6 months from the execution of this
Settlement Agreement, it will make its officers, employees, agents, and
subcontractors reasonably accessible to PureSafe, by email or telephone, for
reasonable consultation and advice in connection with the transition of the
services previously provided to PureSafe by HEI pursuant to the Agreement to
PureSafe or its designee, without cost or expense to PureSafe for a total of up
to 60 hours during that six month period, and at a cost of $100 per hour for
each hour in excess of 60 for the first six months and (b) in the event PureSafe
requires such transitional consultation and advice services beyond said
six-month period, HEI agrees to provide such services at its customary hourly
rates, as set forth in the Fee Schedule to the Agreement, for an additional
period of 6 months. Transitional services shall not include any software
modification or design, business plans or projections, unit redesign, mechanical
design activities, or preparation of operating manuals. The transitional
services will be rendered in a commercially reasonable manner. Absent fraud or
misconduct, HEI will not be liable for indirect, consequential, or exemplary
damages including, but not limited to, lost profits, even if advised of the
possibility thereof. HEI assumes no responsibility to the extent the acts or
conduct of PureSafe may affect its ability to provide the transitional services.

 
- 1 -

--------------------------------------------------------------------------------

 


5.            HEI hereby agrees to defend, at its sole cost and expense, and
indemnify and hold harmless PureSafe (including its officers, directors, agents,
employees, parents subsidiaries, and affiliates) from claims for compensation by
Henry R. Hidell III, Richard Pellerito, Carroll S. Keim, Kathleen Ransome, and
John Clemmens for services rendered to or for the benefit of PureSafe (its
parents, subsidiaries and affiliates) all times up to and including November 15,
2010.


6.            In full satisfaction of all claims for payments due under the
Agreement or otherwise, PureSafe will pay the total sum of Two Hundred-Fifty
Thousand ($250,000) Dollars, in accordance with the following schedule of
payments:


Within 2 business days of receipt by PureSafe of a copy or counterparts of this
Settlement Agreement executed by HEI, Pellerito, Keim, Ransome
and Clemmens
$20,000.00
January 15, 2011
15,000.00
February 15, 2011
15,000,00
March 15, 2011
15,000.00
April 15, 2011
20,000.00
May 15, 2011
20,000.00
June 15, 2011
20,000.00
July 15, 2011
20,000.00
August 15, 2011
25,000.00
September 15, 2011
25,000.00
October 15, 2011
25,000.00
November 15, 2011
30,000.00,



and, in addition, will issue and deliver to HEI or its designee, within ten days
of the execution of this Settlement Agreement, 86,670 shares of its common
stock. Payments shall be made by wire transfer to:


Name and Address of Bank: Citizens Bank of Rhode Island Providence, Rhode Island
Account Name: Hidell-Eyster Technical Services, Inc. D/B/A Hidell-Eyster
International General Administration Account


Account Number: 1105092221
ABA Number: 011500120 (for domestic wires)
SWIFT Code: CTZIUS33 (for international wires)


PureSafe acknowledges that the payments provided for and delivery of the stock
are due and payable without offset, defense, or counterclaim based upon any
matter related to the services provided for in paragraph 4 of this Settlement
Agreement.


7.            In the event any payment called for under Paragraph 6 of this
Settlement Agreement is not made on or before the date due, and such payment
remains unpaid for three business days after the date due, HEI may give notice
of default. If the default is not cured within ten business days of the receipt
of such notice, the remaining payments shall automatically accelerate and become
immediately due and payable, with interest on the total amount from the date the
defaulted payment was due at 9% per annum. HEI shall be entitled to recover all
reasonable costs of collection including its reasonable legal fees. The
provisions of Paragraph 4 shall not be binding on HEI during any period oftime
during which PureSafe is in default of its payment obligations under Paragraph 6
and 7.


8.            Notwithstanding any default in payment by PureSafe, except as
otherwise provided, this Settlement Agreement shall remain in full force and
effect.

 
- 2 -

--------------------------------------------------------------------------------

 


9.              Nothing in this Agreement is intended or should be construed to
be an acknowledgement of fault or wrongdoing by any party.


10.            No party to this Settlement Agreement shall defame or denigrate
the other. Unless otherwise required by law, the parties shall state only that
their relationship has been terminated by mutual agreement. The foregoing shall
also apply to each party's officers, directors, agents, representatives, and
employees.


11.            The parties have agreed upon the text of  a jointly-issued press
release, a copy of which is attached as Appendix 1. Neither party shall issue
any press release or other public statement inconsistent therewith.


12.            In the event of any action or proceeding involving the
construction, interpretation or enforcement of this Settlement Agreement, the
parties agree that the substantive laws of the State of New York will control.


13.            Subject to HEI's (and/or related individuals' or entities')
compliance with Rule 144, PureSafe will cooperate in removing any restrictive
legend to facilitate the sale(s) of all stock issued to HEI (or related
individuals and entities) including the stock to be issued pursuant to this
Settlement Agreement. PureSafe, at its sole cost and expense, shall cause its
attorneys to issue and deliver to its transfer agent such opinions of counsel as
may be necessary to remove any restrictive legend thereon.


14.            PureSafe shall, at its sole cost and expense, maintain (and
renew) its existing Directors and Officers insurance policies (Liberty Insurance
Underwriters Inc., "Executive Advantage Policy" Number: DO4N516527004, Coverage
Limit $4 Million), or equivalent policies, at coverage levels no less than those
currently in effect. Such policies sleet provide continuing coverage for acts or
omissions occurring between January 1, 2010 and November 15, 2010.


15.            Each of the parties acknowledges and agrees that, except for the
obligations of the parties as set forth herein, it has no claims of any kind or
nature against the other including, but not limited to, breach of the Agreement.
This Settlement Agreement shall constitute a full and complete mutual general
release as between HEI and PureSafe. The foregoing includes the officers,
directors, agents, employees, parents subsidiaries, and affiliates of the
parties including, but not limited to: as to HEI, Henry R. Hidell III, Richard
Pellerito, Carroll S. Keim, Kathleen Ransome, and John Clemmens and, as to
PureSafe, Leslie Kessler and Terry Lazar.


16.            Any notice required or permitted to be given under this
Settlement Agreement shall be in writing,  addressed as follows:
If to HEI:
Hidell-Eyster International P.O. Box 325
Accord, Massachusetts 02018 hidell@hidelleyster.com
with a copy to:
Labaton Sucharow, LLP
140 Broadway
New York, NY 10005
Attn: Joseph H. Einstein, Esq.

 
- 3 -

--------------------------------------------------------------------------------

 


If to PureSafe:
PureSafe Water Systems, Inc.
25 Fairchild Avenue, Suite 250
Plainview, NY 11803 Attn: Leslie Kessler
with a copy to Ruskin Moscou Paltischek, P.C. 1425 RXR Plaza Uniondale, NY 11556
Attn: Douglas J. Good, Esq.
dgood@rmfpc-com.


If by mail, notice will be deemed "given" three business days after mailing. If
by overnight courier, notice will be deemed "given" the business day after
acceptance by the carrier for overnight delivery. If by email, notice will be
deemed "given" the business day after transmission, provided that a hard copy is
transmitted within one day thereafter by mailing or overnight courier.


17.            This Settlement Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall be deemed one and the same document. Email and facsimile signatures shall
have the same force and effect as original ink signatures.


18.            This Settlement Agreement may not be amended, modified or
supplemented except by a writing duly executed by the party(ies) to be charged
with any such amendment modification or supplement.


19.            This Settlement Agreement constitutes the complete understanding
of the parties with respect to matters set forth above, and all prior and
contemporaneous understandings, negotiations, promises, and agreements regarding
settlement of the parties' dispute regarding the Agreement are merged in this
Settlement Agreement. There are no understandings, promises, representations,
undertakings, or agreements regarding the subject matter that are not set forth
in this Settlement Agreement.


20.            The provisions of this Settlement Agreement are binding upon and
shall inure to the benefit of the named parties and their respective heirs,
successors, transferees, and assigns.


WHEREFORE, and intending themselves to be bound hereby, the parties have set
their hands and seals as of the date first above written.


H1DELL-EYSTER INTERNATIONAL
PURESAFE WATER SYSTEMS, INC.
   
By: /s/ Henry R. Hidell
By:
   
Henry R. Hidell, its Chairman
 



Agreed to and Confirmed as to Paragraphs 3, 10, and 15


/s/ Leslie Kessler


/s/ Terry Lazar


/s/ Henry R. Hidell, III


/s/ Kathleen Ransome


/s/ Richard Pellerito


/s/ Carroll S. Keim


/s/ John Clemmens

 
- 4 -

--------------------------------------------------------------------------------

 
 
Appendix 1
PureSafe Water Systems, Inc. (PSWS) and Hidell-Eyster International, Inc. (HEI)
have announced that they have signed a settlement agreement, amicably resolving
any open issues between the patties. HEI will no longer render services to PSWS
and Henry Hidell has resigned as a Board member and COO. Both parties expect to
cooperate into the future.




January 11, 2011
By Email
Joseph Einstein, Esq. Labaton Sueharow LLP 140 Broadway
New York, NY 10005
Re:. PureSafe Water Systems, Inc. v. Hidell-Evster International, at al.  Dear


Joe:
This letter is written in conjunction with, and as a supplement to, the
Settlement Agreement dated December 23, 2010 we have been working on. When
countersigned by you, this letter agreement will bind our respective clients to
the following additional terms:


1.            With respect to the video that is currently displayed on
PureSafe's website home page, it is agreed that HEI will interface with the
video production company to remove all sections (audio and video) that contain
Mr. Hide11's image (but, to the extent, if any, Mr. Hidell's voice is heard
elsewhere in the video (i.e., for narration, and not simultaneously with the
display of his image), that narration will not be deleted). HEI will bear the
full expense of such removal and re-edit (only in order to assure the video
maintains a coherent sequence, but not for the filming and insertion of new
material) of the video. The removal and re-edit shall require the approval of
PureSafe, which will not be unreasonably withheld. PureSafe will cooperate in
the prompt accomplishment of the foregoing.


2.            For purposes of the payment schedule set forth in 6 of the
Settlement Agreement, PureSafe's receipt of an executed copy of the Settlement
Agreement shall be deemed to be the date on which counsel for the parties
exchange by email executed counterparts of this letter/agreement, provided,
however, that unless such exchange occurs prior to 6 p.m. on Tuesday, January
11, 2011, this letter/agreement shall be of no force or effect, and the parties
shall retain the claims and defenses they possessed prior to the negotiation and
execution of this letter/agreement.


3.            At the time PureSafe's counsel sends an executed counterpart of
this
letter/agreement to HEI counsel, it will also transmit to HEI's counsel a
counterpart of the Settlement Agreement executed by PureSafe and countersigned
by Leslie Kessler and Terry Lazar.


4.            Paragraphs 16-20 of the Settlement Agreement are incorporated into
this
letter/agreement by reference, as if set forth in full hereat.



 
Sincerely,
 
/s/ Douglas J. Good
 
Douglas J. Good
 
For the Firm


 
- 5 -

--------------------------------------------------------------------------------

 
 
CONFIRMED, ACCEPTED AND AGREED TO:


/s/ Joseph Einstein
 
Joseph Einstein, Esq.
 

 
 
- 6 -

--------------------------------------------------------------------------------